Citation Nr: 0335324	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  96-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the back and left posterior arm, Muscle 
Groups IV and XX, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied the benefit sought on appeal.

This matter was previously before the Board and denied in a 
July 2002 decision.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated April 2003, the Court vacated the Board's 
decision, and remanded the matter to the Board for actions 
consistent with the parties' Joint Motions for Remand and to 
Stay Proceedings (Joint Motion).  

The Court remanded to the Board, because it failed to 
sufficiently articulate its reasons and bases for the 
findings that the appellant was properly notified of the 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  In addition, the Court remanded so that the 
Board could consider if the veteran should be entitled to 
service connection for scars, even if noncompensble under 
38 C.F.R. § 4.31 (2003).


REMAND

The regulations for scars changed in July 2002.  The 
veteran's last examination for his scars was in June 1995.  
As noted by the United States Court of Appeals for Veterans 
Claims, rating decisions must be based on medical findings 
that are stated in terms consistent with the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  
Under these circumstances, the veteran is entitled to VA 
examinations under the provisions of 38 U.S.C.A. § 5103A(d).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO must ensure that 
all provisions of VCAA are properly applied in the 
development of this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to ascertain the nature and 
severity of his scars, which are 
residuals of his shell fragment wounds.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  How many scars does the 
veteran have as residuals of his shell 
fragment wounds?

          B.  What size are the scars, in 
inches?

          C.  Are the scars superficial, 
poorly nourished, with repeated 
ulceration?  Are the scars tender and 
painful on objective examination?

          D.  Do the scars cause 
limitation of function/motion of the 
parts affected?

          E.  Are any of the scars deep 
and associated with underlying soft 
tissue damage?

          F.  Are any of the scars 
superficial, unstable, or painful?

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




